MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be                                        Jan 04 2019, 5:37 am
regarded as precedent or cited before any
                                                                                  CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
J. Clayton Miller                                         Curtis T. Hill, Jr.
Jordan Law, LLC                                           Attorney General of Indiana
Richmond, Indiana
                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.K., Child in                           January 4, 2019
Need of Services                                          Court of Appeals Case No.
                                                          18A-JC-1698
and
                                                          Appeal from the Randolph Circuit
C.K. (Mother),                                            Court
Appellant-Respondent,                                     The Honorable Jay L. Toney,
                                                          Judge
        v.
                                                          Trial Court Cause No.
                                                          68C01-1707-JC-164
The Indiana Department of
Child Services,
Appellee-Petitioner



May, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-JC-1698 | January 4, 2019                       Page 1 of 3
[1]   C.K. (“Mother”) appeals the adjudication of J.K. (“Child”) as a Child in Need

      of Services (“CHINS”). She argues the trial court erred when it denied her

      motion to dismiss. The Department of Child Services (“DCS”) concedes the

      error and asks that we reverse and remand for dismissal without prejudice of the

      CHINS petition. Accordingly, we reverse and remand.



                            Facts and Procedural History
[2]   DCS filed a petition to adjudicate Child as a CHINS on July 18, 2017. Mother

      filed a motion to dismiss the CHINS case on January 25, 2018, arguing the

      timeframe for the factfinding hearing had passed. The trial court denied

      Mother’s motion to dismiss. The trial court held a factfinding hearing on April

      12, 2018, and adjudicated Child as a CHINS on June 20, 2018.



                                 Discussion and Decision
[3]   Mother argues the trial court erred when it denied her motion to dismiss the

      CHINS petition because too many days passed between the filing of the petition

      and the court’s hearing. DCS concedes the denial was error and asks that we

      reverse and remand for the trial court to dismiss the CHINS petition without

      prejudice. We accordingly reverse and remand, instructing the trial court to

      dismiss the CHINS petition without prejudice. See, e.g., J.M.F. v. State, 721

      N.E.2d 267, 268 n.1 (Ind. Ct. App. 1999) (appellate court reversed and

      remanded juvenile’s involuntary commitment based State’s concession



      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1698 | January 4, 2019   Page 2 of 3
      supported by relevant law that trial court violated certain statutory requirements

      regarding outpatient mental health placements).



                                              Conclusion
[4]   We reverse and remand for the trial court to dismiss the CHINS petition

      without prejudice.


[5]   Reversed and remanded.


      Baker, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1698 | January 4, 2019   Page 3 of 3